Citation Nr: 0938693	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  07-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis.

2.  Entitlement to service connection for residuals of a back 
injury with degenerative changes, including as due to 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from October 1970 to June 1971.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeals from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In May 2009, the Board remanded the Veteran's case to the RO, 
consistent with his request to testify at a hearing before a 
Veterans Law Judge.  In August 2009, the Veteran testified 
during a hearing at the RO before the undersigned.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he first sought treatment in boot 
camp for symtoms later associated with multiple sclerosis 
(see hearing transcript at page 3).  He testified that his 
symptoms included high fevers and dizziness and that, in 
1980, Dr. B.W. diagnosed him with multiple sclerosis (Id. at 
4 and 6).  The Veteran said that Dr. J. provided a nexus 
opinion that linked his symtoms between 1971 and 1980 (Id. at 
8).  He also indicates that sometime between February and 
March 1971, he sustained a back injury in service when 
another soldier behind him fainted or tripped, that caused 
his rifle butt to hit the Veteran between his shoulder 
blades.  The Veteran testified that the Social Security 
Administration (SSA) denied his 1980 disability claim and he 
reapplied for SSA benefits in 2005 (Id. at 11).

A March 2006 letter to the Veteran indicates that the SSA 
denied his claim.  His application for these benefits is of 
record, but not the medical records, if any, considered in 
conjunction with the claim. 

In a February 2007 letter, W. B.W., M.D., a neuro-
ophthalmologist, stated that the Veteran requested that the 
physician provide an opinion as to whether his illness was 
related to military service.  It was noted that the Veteran 
reported seeing Dr. W. years ago but, if longer than 20 
years, Dr. W. said that the records would be unavailable.  
The Veteran said he had a sixth nerve paresis and multiple 
sclerosis was suspected, although Dr. W. had no records on 
which to rely.  

The Veteran also reported treatment in 1980 at Rose Memorial 
Hospital in Denver, Colorado, although, on a November 2005 
Request for Information Needed to Look for Medical Records 
(NA Form 13042) he said that he was treated for multiple 
sclerosis at Rose Medical Center.  In a December 2005 
response to the RO's request for the Veteran's medical 
records, Rose Medical Center in Denver, Colorado, reported 
that the Veteran was not seen at that facility and there was 
no match of his social security number in the hospital data 
base.  

Private medical records dated in 2007 from C.L.J., D.O., do 
not include a nexus opinion as to the origin of the Veteran's 
multiple sclerosis. 

The Veteran's service treatment records are unavailable.  
According to an October 2005 report from the National 
Personnel Records Center extensive efforts to locate them 
were unsuccessful.  A November 2005 RO file memorandum 
concluded that further efforts to locate the service 
treatment records would be futile.  The Board agrees.  The 
Board recognizes that there is a heightened obligation to 
assist the Veteran in the development of his claim, a 
heightened obligation to explain findings and conclusions, 
and to consider carefully the benefit of the doubt rule in 
cases.  Russo v. Brown, 9 Vet. App. 46 (1996).

In a service connection claim, the post-service information 
about the Veteran's claimed disability is relevant for the 
period from date of discharge to the present. Thus, the 
records considered by the SSA in the Veteran's 1980 and 2006 
claims for disability benefits may contain relevant 
information about the etiology of his currently claimed 
multiple sclerosis and back disorder.  The RO/AMC should make 
arrangements to obtain those records and associate any 
evidence obtained with the claims folders.

Finally, as the case must be remanded for the foregoing 
reasons, an additional attempt should be made to obtain any 
service treatment records and service personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records 
Center and/or any other appropriate source 
and request a copy of the Veteran's 
complete service treatment records, to 
include all clinical records, and a copy 
of his complete service personnel records.  
All records obtained should be associated 
with the claims file.  If these records 
are not available, certification of such 
should be placed in the record and the 
Veteran and his representative so advised 
in writing.

2.  Contact the Social Security 
Administration and request copies of the 
administrative decisions and all medical 
records considered in the Veteran's 1980 
and 2006 claims for SSA disability 
benefits.  All records obtained should be 
associated with the claims file.  If these 
records are not available, certification 
of such should be placed in the record and 
the Veteran and his representative so 
advised in writing.

3.  Finally, readjudicate the claims on 
appeal.  If such action does not result in 
a grant of the claim, a supplemental 
statement of the case (SSOC) should be 
issued to the Veteran and his 
representative. The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
October 2008 SSOC.  An appropriate period 
of time should be allowed for response 
before this case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

